DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 7/30/2021.

The application has been amended as follows: 

Claim 1: Lines 18-21:
	reconstruct the first image according to the calculated sound velocities at the time of calculating the sound velocities of each body tissue of the patient, continuously reconstructing the first image 

Claim 10 Lines 20-26:
	wherein, in the step of calculating the sound velocities of each body tissue of the patient, the first image is reconstructed according to the calculated sound velocities, the first image is continuously reconstructed


Allowable Subject Matter
Claims 1-3, 5-12, and 14 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest reasonable prior art to Piron et al, Bruder et al, Kitaoka, and Littrup et al (all previously cited) fails to disclose and teach the iterative reconstruction and image construction for the second image of the instant claims whereby the first image is iteratively reconstructed at the time of calculating sound velocities of each body tissue  until a particular difference threshold is met with respect to a stored image acquired in advance (3d image) and then setting the sound velocities obtained for that reconstruction to be the sound velocities of each body part of the patient. References like Littrup and Piron et al account for variances in ultrasonic speed of sound from a normal deviation during treatment (Littrup) and also utilize difference calculations to account for deviations (Piron), but none of the combinations of references teach the iterative reconstruction of the first image until the difference from a 3d image acquired previously is met and then setting the speed of sound velocities of each tissue to be the values from the iteration which meets the criteria. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793